 

   

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:19-po-00094-SAB
, Plaintiff, ORDER TO REFUND PAYMENT TO
DEFENDANT
Vv.
LISA BAIRD,
Defendant.

 

 

 

On July 31, 2019, a citation was filed in this action which charged Defendant Lisa Baird
with a violation of 36 C.F.R. § 327.2(b), Parking in Violation of Posted Restrictions. (ECF No.
1.) On August 15, 2019, the Government dismissed the charges against Defendant. On August
17, 2019, Defendant paid the fine of $130.00. (ECF No. 3.) As the citation has been dismissed,
Defendant shall be refunded the payment of $130.00.

Accordingly, IT IS HEREBY ORDERED that Lisa Baird be refunded the payment of one
hundred thirty dollars ($130.00).
IT IS SO ORDERED.

  
    

Dated: August 22, 2019

   

AN A.
nitéd States Magistrate Judge

 
